EXHIBIT 10.2

 

LOGO [g668874g54f60.jpg]

February 3, 2014

[First Name] [Last Name]

Dear [First Name]:

Bristow Group Inc. (the “Company”) hereby awards to you effective as of
February 3, 2014 (the “Award Date”) [            ] Restricted Stock Units in
accordance with the Bristow Group Inc. 2007 Long Term Incentive Plan (as amended
and restated to date, the “Plan”). For the avoidance of doubt, the changes to
the vesting of awards under the Plan that were adopted by the Compensation
Committee of the Company’s Board of Directors on November 4, 2013 shall not
apply to the Restricted Stock Unit Award contemplated hereunder. Each Restricted
Stock Unit represents the opportunity for you to receive one share of common
stock of the Company, par value $.01 (“Common Stock”), upon satisfaction of the
continued service and other requirements set forth in this letter.

Your Restricted Stock Unit Award is more fully described in the attached
Appendix A, Terms and Conditions of Employee Restricted Stock Unit Award (which
Appendix A, together with this letter, is the “Award Letter”). Any capitalized
term used and not defined in this Award Letter has the meaning set forth in the
Plan. In the event there is an inconsistency between the terms of the Plan and
this Award Letter, the terms of the Plan control.

Unless otherwise provided in the attached Appendix A, the restrictions on your
Restricted Stock Units will lapse and you will receive the equivalent number of
shares of Common Stock on the third anniversary of the Award Date, provided that
you have been continuously employed by the Company from the Award Date through
the date of vesting and the lapse of restrictions (the “Vesting Date”). Except
as expressly provided in Appendix A, all Restricted Stock Units as to which the
restrictions thereon have not previously lapsed and which remain unvested will
automatically be forfeited upon your termination of employment for any reason
prior to the Vesting Date. In the event that the Vesting Date is a Saturday,
Sunday or holiday, such Restricted Stock Units will instead vest on the first
business day immediately following the Vesting Date.

Note that in most circumstances, the aggregate Fair Market Value of the Common
Stock to be issued in settlement of the Restricted Stock Units that vest on the
Vesting Date will be taxable income to you. You should closely review Appendix A
and the Plan Prospectus for important details about the tax treatment of your
Restricted Stock Unit Award. Your Restricted Stock Unit Award is subject to the
terms and conditions set forth in the enclosed Plan, this Award Letter, the
Prospectus for the Plan, and any rules and regulations adopted by the
Compensation Committee of the Company’s Board of Directors.

If you agree to the terms and conditions of this award of Restricted Stock
Units, please sign the Acknowledgment and Acceptance statement on the following
page and return an original signed copy to the Company within 30 days of the
Award Date.

Bristow Group Inc.

2103 City West Blvd., 4th Floor, Houston, Texas 77042, United States

t (713) 267 7600     f (713) 267 7620     www.bristowgroup.com



--------------------------------------------------------------------------------

LOGO [g668874g02l56.jpg]

 

This Award Letter, the Plan and any other attachments hereto should be retained
in your files for future reference.

Very truly yours,

 

LOGO [g668874g34z77.jpg]

Hilary S. Ware

Sr. Vice President Administration

Enclosures



--------------------------------------------------------------------------------

LOGO [g668874g02l56.jpg]

 

Acknowledgement and Acceptance

I, the undersigned, acknowledge that certain terms of this Restricted Stock Unit
Award may supersede the terms of another agreement between me and the Company or
a Company policy otherwise applicable to me, and I hereby accept this Restricted
Stock Unit Award subject to the terms, provisions and conditions of the Plan,
the Award Letter, the administrative interpretations thereof and the
determinations of the Committee.

 

Date: February 3, 2014   Signature:      



--------------------------------------------------------------------------------

LOGO [g668874g02l56.jpg]

 

Appendix A

Terms and Conditions of

Employee Restricted Stock Unit Award

February 3, 2014

The Restricted Stock Unit Award by Bristow Group Inc. (the “Company”) made to
you effective as of the Award Date provides for the opportunity for you to
receive, if certain conditions are met, shares of the common stock of the
Company, par value $.01 (“Common Stock”), subject to the terms and conditions
set forth in the Bristow Group Inc. 2007 Long Term Incentive Plan (as amended
and restated to date, the “Plan”), any rules and regulations adopted by the
Compensation Committee of the Company’s Board of Directors (the “Committee”),
this Award Letter and the Prospectus for the Plan. For the avoidance of doubt,
the changes to the vesting of awards under the Plan that were adopted by the
Committee on November 4, 2013 shall not apply to the Restricted Stock Unit Award
contemplated hereunder. Any capitalized term used and not defined in this Award
Letter has the meaning set forth in the Plan. In the event there is an
inconsistency between the terms of the Plan and this Award Letter, the terms of
the Plan control.

1. Lapse of Risk of Forfeiture and Vesting

Except as otherwise provided in Sections 4 and 5 of this Appendix, the
Restricted Stock Units granted pursuant to your Award Letter will no longer be
subject to forfeiture on the third anniversary of the Award Date (the “Vesting
Date”), and, provided that you have continued to be employed by the Company from
the Award Date through the Vesting Date, an equal number of Shares of Common
Stock will be transferred to you as soon as reasonably practicable after the
Vesting Date but no later than 30 days after the Vesting Date.

2. Restrictions on Restricted Stock Units

Until and unless your Restricted Stock Units become vested, you do not own any
of the Common Stock potentially subject to the Restricted Stock Units awarded to
you in this Award Letter and you may not attempt to sell, transfer, assign or
pledge the Restricted Stock Units or the Common Stock that may be awarded
hereunder. Immediately upon any attempt to transfer such rights, your Restricted
Stock Units, and all of the rights related thereto, will be forfeited by you and
cancelled by the Company.

The Restricted Stock Units awarded hereunder shall be accounted for by the
Company on your behalf on a ledger. Promptly after your Restricted Stock Units
have vested in accordance with the terms hereof, the total number of Shares of
Common Stock you have earned will be delivered in street name to your brokerage
account (or, in the event of your death, to a brokerage account in the name of
your beneficiary in accordance with the Plan) or, at the Company’s option, a
certificate for such Shares will be delivered to you (or, in the event of your
death, to your beneficiary in accordance with the Plan).

3. Dividends and Voting

The Restricted Stock Units granted herein do not give you any rights as a
stockholder of the Company including, but not limited to, voting and dividend
rights.

4. Termination of Employment; Disability

(a) Forfeiture and Vesting. Except as provided in this Section 4 and Section 5,
if your employment is terminated prior to the Vesting Date, your unvested
Restricted Stock Units shall be immediately forfeited.

(b) Death or Disability. If your employment is terminated by reason of death
prior to the Vesting Date or if you incur a Disability prior to the Vesting
Date, your Restricted Stock Units will be immediately vested in full. For
purposes of this Appendix, “Disability” shall have the meaning given that term
by the group disability insurance, if any, maintained by the Company for its
employees or otherwise shall mean your complete inability, with or without a
reasonable accommodation, to perform your duties with the Company on a full-time
basis as a result of physical or mental illness or personal injury you have
incurred



--------------------------------------------------------------------------------

LOGO [g668874g02l56.jpg]

 

for more than 12 weeks in any 52 week period, whether consecutive or not, as
determined by an independent physician selected with your approval and the
approval of the Company, and further, “Disability” must meet the requirements of
Treasury Regulation Section 1.409A-3(i)(4). Any Restricted Stock Units that vest
pursuant to this Section 4(b) shall be settled in accordance with Section 2 on
the date that is 60 days after your death or Disability, as applicable.

(c) Other Termination of Employment. If your employment terminates prior to the
Vesting Date for any reason other than those provided in Section 4(b) above,
your unvested Restricted Stock Units upon your termination of employment will be
forfeited regardless of any provision to the contrary in any Company policy or
employment or other agreement between you and the Company as of the date hereof.

(d) Adjustments by the Committee. The Committee may, in its sole discretion,
exercised before or after your termination of employment, accelerate the vesting
of all or any portion of your Restricted Stock Units.

(e) Committee Determinations. The Committee shall have absolute discretion to
determine the date and circumstances of the termination of your employment, and
its determination shall be final, conclusive and binding upon you.

5. Change in Control

Acceleration of Lapse of Restrictions. All of your Restricted Stock Units will
be immediately vested in full upon a Change in Control of the Company prior to
your termination of employment. A Change in Control of the Company shall be
deemed to have occurred as of the first day any one or more of the following
conditions shall have been satisfied:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of Shares representing 35% or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this clause (a), the following acquisitions shall
not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation or other entity controlled by the Company, or (iv) any
acquisition by any corporation or other entity pursuant to a transaction which
complies with subclauses (i), (ii) and (iii) of clause (c) below; or

(b) Individuals who, as of the Effective Date of the Plan, are members of the
Board of Directors of the Company (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board of Directors of the Company;
provided, however, that for purposes of this clause (b), any individual becoming
a director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors of the Company; or

(c) Consummation of a reorganization, merger, conversion or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then outstanding
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such Business Combination (including, without limitation, a
corporation or other entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more



--------------------------------------------------------------------------------

LOGO [g668874g02l56.jpg]

 

subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Voting Securities, (ii) no Person (excluding any corporation or other entity
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation or other entity resulting from
such Business Combination) beneficially owns, directly or indirectly, 35% or
more of the combined voting power of the then outstanding voting securities of
the corporation or other entity resulting from such Business Combination except
to the extent that such ownership existed prior to the Business Combination, and
(iii) at least a majority of the members of the board of directors of the
corporation or other entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors of the Company, providing
for such Business Combination; or

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company other than in connection with the transfer of all or
substantially all of the assets of the Company to an affiliate or a Subsidiary
of the Company.

Any Restricted Stock Units that vest pursuant to this Section 5 shall be settled
in accordance with Section 2 as soon as practicable but in no event more than 2
 1⁄2 months after the end of the calendar year in which the Change in Control
occurred.

6. Tax Consequences and Income Tax Withholding

You should review the Plan Prospectus for a general summary of the federal
income tax consequences of your receipt of Restricted Stock Units based on
currently applicable provisions of the Code and related regulations. The summary
does not discuss state and local tax laws or the laws of any other jurisdiction,
which may differ from U.S. federal tax laws. Neither the Company nor the
Committee guarantees the tax consequences of your Award. You are advised to
consult your own tax advisor regarding the application of tax laws to your
particular situation.

This Award Letter is subject to your satisfaction of applicable withholding
requirements. Unless the Committee in its sole discretion determines otherwise,
to satisfy any applicable federal, state or local withholding tax liability
arising from the grant or vesting of your Restricted Stock Units, the Company
will retain a certain number of Shares of Common Stock having a value equal to
the amount of your minimum statutory withholding obligation from the Shares
otherwise deliverable to you upon the vesting of your Restricted Stock Units.

In addition, you must make arrangements satisfactory to the Committee to satisfy
any applicable withholding tax liability imposed under the laws of any other
jurisdiction arising from your Incentive Award hereunder. You may not elect to
have the Company withhold Shares having a value in excess of the minimum
withholding tax liability under local law. If you fail to satisfy such
withholding obligation in a time and manner satisfactory to the Committee, no
Shares will be issued to you or the Company shall have the right to withhold the
required amount from your salary or other amounts payable to you prior to the
delivery of the Common Stock to you.

7. Restrictions on Resale

Other than the restrictions referenced in Section 2, there are no restrictions
imposed by the Plan on the resale of Common Stock acquired under the Plan.
However, under the provisions of the Securities Act of 1933 (the “Securities
Act”) and the rules and regulations of the Securities and Exchange Commission
(the “SEC”), resales of Shares acquired under the Plan by certain officers and
directors of the Company who may be deemed to be “affiliates” of the Company
must be made pursuant to an appropriate effective registration statement filed
with the SEC, pursuant to the provisions of Rule 144 issued under the Securities
Act, or pursuant to another exemption from registration provided in the
Securities Act. At the present time, the Company does not have a currently
effective registration statement pursuant to which such resales may be made by
affiliates. There are no restrictions imposed by the SEC on the resale of Shares
acquired under the Plan by persons who are not affiliates of the Company;
provided, however, that all employees and the grant of Restricted Stock Units
and any Common Stock deliverable hereunder are subject to the Company’s policies
against insider trading (including black-out periods during which no sales are
permitted), and to other restrictions on resale that may be imposed by the
Company from time to time if it determines said restrictions are necessary or
advisable to comply with applicable law.



--------------------------------------------------------------------------------

LOGO [g668874g02l56.jpg]

 

8. Effect on Other Benefits

Income recognized by you as a result of your Restricted Stock Unit Award will
not be included in the formula for calculating benefits under any of the
Company’s retirement and disability plans or any other benefit plans.

9. Compliance with Laws

This Award Letter and the Restricted Stock Units and any Common Stock
deliverable hereunder shall be subject to all applicable federal and state laws
and the rules of the exchange on which Shares of the Company’s Common Stock are
traded. The Plan and this Award Letter shall be interpreted, construed and
constructed in accordance with the laws of the State of Delaware and without
regard to its conflicts of law provisions, except as may be superseded by
applicable laws of the United States.

10. Miscellaneous

(a) Not an Agreement for Continued Employment or Services. This Award Letter
shall not, and no provision of this Award Letter shall be construed or
interpreted to, create any right to be employed by or to provide services to or
to continue your employment with or to continue providing services to the
Company or the Company’s affiliates, Parent or Subsidiaries or their affiliates.

(b) Community Property. Each spouse individually is bound by, and such spouse’s
interest, if any, in the grant of Restricted Stock Units or in any Shares of
Common Stock is subject to, the terms of this Award Letter. Nothing in this
Award Letter shall create a community property interest where none otherwise
exists.

(c) Amendment for Code Section 409A. This Incentive Award is intended to be
exempt from or compliant with Code Section 409A. If the Committee determines
that this Incentive Award may be subject to additional tax under Code
Section 409A, the Committee may, in its sole discretion, amend the terms and
conditions of this Award Letter to the extent necessary to comply with Code
Section 409A. Notwithstanding the foregoing, the Company shall not be required
to assume any economic burden in connection therewith. To the extent required to
comply with Code Section 409A, you shall be considered to have terminated
employment with the Company when you incur a “separation from service” with the
Company within the meaning of Code Section 409A(a)(2)(A)(i).

If you have any questions regarding your Restricted Stock Unit Award or would
like to obtain additional information about the Plan, please contact the
Company’s General Counsel, Bristow Group Inc., 2103 City West Blvd., 4th Floor,
Houston, Texas 77042 (telephone (713) 267 - 7600). Your Award Letter and all
attachments should be retained in your files for future reference.

This Award Letter has been executed and delivered as of the Award Date.